Case 1:18-cv-01019-MN Document 416 Filed 07/09/21 Page 1 of 1 PageID #: 18804
                                                            Daniel M. Silver              McCarter & English, LLP
                                                            Partner                       Renaissance Centre
                                                            T. 302-984-6331               405 N. King Street, 8th Floor
                                                            F. 302-691-1260               Wilmington, DE 19801-3717
                                                            dsilver@mccarter.com          www.mccarter.com




July 9, 2021

VIA CM/ECF
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19, Room 4324
Wilmington, DE 19801-3555

Re: ArcherDX, LLC, et al. v. Qiagen Sciences, LLC, et al., C.A. No. 18-1019-MN

Dear Judge Noreika:

       Plaintiffs ArcherDX, LLC and The General Hospital Corporation submit this letter to
address Defendants’ letter-request for a trial continuance.

       This is a head-to-head competitor case with irreparable harm continuing to accrue. Major
business deals hang in the balance. Defendants’ attempt to avoid the long-set August 23 trial is
based on unsupported claims of witness unavailability. Defendants appear to assume that it is
impossible for its few foreign witnesses to travel to the US, but they have not even attempted to
obtain permission to enter the US – and appear to ignore that there are avenues to obtain such
permission. Defendants also fail to address why the few foreign witnesses they contend are
necessary for this US dispute cannot appear live by video. Overseas witnesses have testified by
video before this Court on a number of recent occasions.

        There are additional reasons why a continuance is unnecessary, including the frequent
changes and opening up of travel conditions. But all of this factual background shows why the
best way to resolve this dispute is by motion – consistent with this Court’s Scheduling Order –
rather than a thin letter request. Plaintiffs explained to Defendants that they were amenable to
expediting such a motion, but Defendants declined to engage.

        Counsel are available if the Court has any questions or needs anything further.

Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc:     Counsel of record (via CM/ECF and E-Mail)



ME1 36928267v.1
